



COURT OF APPEAL FOR ONTARIO

CITATION: Lewis v.
    Theoret, 2015 ONCA 118

DATE: 20150220

DOCKET: C59124

Cronk, Pepall and Benotto JJ.A.

BETWEEN

Reid Lewis

Applicant (Appellant)

and

Chantal Theoret

Respondent (Respondent)

J. Jeffrey Richey, for the appellant

Diana Piccoli and Alysha McColl, for the respondent

Heard: February 19, 2015

On appeal from the order of Justice Lorna-Lee Snowie of
    the Superior Court of Justice, dated June 16, 2014.

APPEAL BOOK ENDORSEMENT


[1]

The appellant appeals the summary judgment requiring him to pay
    retroactive child support in the amount of $37,552 and periodic child support
    in the amount of $3,823.

[2]

The award is for two children, ages 13 and 16, and was based on straightforward
    Guidelines calculations.

[3]

The monetary amounts are clearly within the jurisdiction of the
    Divisional Court pursuant to s.19 (1.2) of the
Courts of Justice Act
.

[4]

The retroactive child support has not been paid. Nor has the amount
    ordered for costs. The ongoing child support is being enforced by F.R.O.

[5]

The appellant seeks to have the appeal transferred to Divisional
    Court.

[6]

In light of the appellants disregard of the existing order and the
    error in bringing the matter to this Court, we decline to exercise our
    discretion to do so.

[7]

The appeal is quashed.

[8]

The costs thrown away are awarded to the respondent in the amount of
    $15,000 inclusive of disbursements and HST. The costs may be enforced as an
    incidence of child support by F.R.O.


